NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                               In re CARSON Y.

                             No. 1 CA-JV 22-0023
                               FILED 10-20-2022


          Appeal from the Superior Court in Maricopa County
                            No. JV604758
          The Honorable Sigmund G. Popko, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

The Law Offices of Kevin Breger, PLLC, Scottsdale
By Kevin Breger
Counsel for Appellant

Maricopa County Attorney’s Office, Phoenix
By Krista Wood
Counsel for Appellee



                       MEMORANDUM DECISION

Presiding Judge Paul J. McMurdie delivered the Court’s decision, in which
Vice Chief Judge David B. Gass and Judge Angela K. Paton joined.
                              IN RE CARSON Y.
                             Decision of the Court



M c M U R D I E, Judge:

¶1             Carson Y. appeals from a court order requiring him to register
as a sex offender until he is 25 resulting from his convictions for indecent
exposure to a minor under 15, assault with sexual motivation, and a
probation violation. Carson’s counsel filed a brief per Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969), certifying that,
after a diligent search of the record, counsel found no arguable question of
law that was not frivolous. Carson was allowed to file a supplemental brief
but did not do so. Counsel asks this court to search the record for arguable
issues. See Penson v. Ohio, 488 U.S. 75 (1988); State v. Clark, 196 Ariz. 530, 537,
¶ 30 (App. 1999). After reviewing the record, we affirm the court’s order.

              FACTS AND PROCEDURAL BACKGROUND

¶2           Carson pled delinquent to indecent exposure to a minor
under the age of 15 and assault with sexual motivation.

¶3             After a disposition hearing on his plea, the court placed
Carson on probation. It required him to participate in, cooperate with, and
complete all therapy, counseling, treatment, or placement as arranged by
his parents, school, placement, or probation officer. The probation term was
to end on January 26, 2022. The court also ordered Carson into residential
care at the Youth Development Institute when a bed became available. The
court deferred the matter of sexual registration. Later, on the State’s motion,
the court scheduled a registration hearing for January 14, 2022.

¶4            The State filed a petition alleging four probation violation
allegations: (1) failing to follow the rules of the guardian (placement at
Youth Development Institute); (2) failing to complete the treatment;
(3) engaging in sexual activity with a peer at Youth Development Institute;
and (4) viewing pornography while at Youth Development Institute. The
next day, Carson entered a plea agreement admitting he failed to complete
treatment, and the court scheduled the disposition hearing for January 24,
2022.

¶5           At the hearing, Carson’s probation officer recommended that
he be unsuccessfully terminated from probation and must register as a sex
offender. The State supported the recommendation. The recommendations
relied on psychosexual risk assessments that suggested Carson was likely




                                        2
                             IN RE CARSON Y.
                            Decision of the Court

to re-offend sexually and showed his sexual risk score had increased while
in treatment.

¶6          Carson’s attorney argued that if Carson had to register, it
would impact his ability to receive treatment, which all parties agreed
should continue. Still, the court terminated Carson as unsuccessfully
completing probation and ordered him to register as a sex offender until he
was 25.

¶7            The court filed its order before Carson turned 18 on January
26, 2022. Carson appealed.

                               DISCUSSION

¶8           We have read and considered counsel’s brief and have
reviewed the record for any arguable issues. See Leon, 104 Ariz. at 300. We
find none.

¶9            Carson was represented by counsel and was present at, or
waived his right to be present at, all stages of the proceedings against him.
The record reflects that the superior court afforded Carson all his
constitutional and statutory rights and conducted the proceedings
following the Rules of Procedure for the Juvenile Court. The court held
appropriate pretrial hearings, and the evidence presented at trial and
summarized above was sufficient to support the court’s decision.

                              CONCLUSION

¶10             The court’s order against Carson is affirmed in full. After the
filing of this decision, defense counsel’s obligations pertaining to Carson’s
representation in this appeal will end after informing Carson of the
outcome of this appeal and his future options unless counsel’s review
reveals an issue appropriate for submission to the Arizona Supreme Court
by petition for review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984).




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA



                                        3